Case 6:20-cr-00077-WWB-GJK Document 89-1 Filed 03/31/21 Page 1 of 4 PageID 786
                                                                           A




                               The Dawson’s family portrait. The family
                               moved      because  of    the   turbulent
                               relationship between their mother and
                               father. The kids experienced verbal and
                               physical abuse.




 Mr. Dawson, brother, Erik, and their father.
 Unfortunately, Mr. Dawson and his father
 have not had contact in years. Mr. Dawson
 wishes things could be different between
 them.




                                      Mr. Dawson, Erik, and their friend
                                      outside riding skateboards. Mr.
                                      Dawson has always loved nature
                                      and being outside.
Case 6:20-cr-00077-WWB-GJK Document 89-1 Filed 03/31/21 Page 2 of 4 PageID 787
                                                                            A




                                 Mr. Dawson and Christine met in
                                 2016, after several failed relationships
                                 on both sides, they found true love in
                                 each other.




 The Dawson’s and children on their
 wedding day June 2020.




                             Mr. and Mrs. Dawson love being involved in
                             their children’s lives. This picture was taken
                             while hiking as a family.
Case 6:20-cr-00077-WWB-GJK Document 89-1 Filed 03/31/21 Page 3 of 4 PageID 788
                                                                           A




                                                 Mr. Dawson with his
                                                 children and step-children
                                                 enjoying a bike ride.




 Mr. Dawson teaching his son, K, how to
 build and construct.




                                      Mr. Dawson built a treehouse for his
                                      children in the backyard of their
                                      house.
  Case 6:20-cr-00077-WWB-GJK Document 89-1 Filed 03/31/21 Page 4 of 4 PageID 789
                                                                             A




                                   Mr. Dawson braiding A’s hair. He was
                                   granted full-custody of A and K after his
                                   divorce from their mother.




Mr. Dawson sharing treats with his granddaughter.




                                              Mr. Dawson is a Jehovah’s
                                              Witness. He enjoys fellowshipping
                                              with the men’s group.
